D Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Harvey A. Liu on 03/09/2022.

The application has been amended as follows: 
Claim 13 has been amended to read:
--"A method for manufacturing a dry pet food composition having enhanced palatability to an animal, the method comprising: 
adding a palatant to one or more pieces having a zero palatant level containing from 0% to 3% total palatant to produce one or more elevated level palatant pieces containing from 5% to 20% total palatant, wherein the elevated level of the one or more elevated level palatant pieces is at least about 5 times of the zero palatant level pieces;

wherein the elevated level palatant pieces containing from 5% to 20% total palatant constitute from about 5% to about 40% by weight of the pieces in the total composition; 
wherein the pieces in the dry food composition have the same composition except for the amount of palatant contained therein; and 
wherein the palatants are selected from reaction flavors, synthetic flavors, organic and inorganic acids and salts thereof, hydrolyzed vegetable proteins, hydrolyzed animal proteins, animal tissue digests, herbs and spices, yeasts, and mixtures thereof.”--

Claim 1 has been cancelled.
Claims 2-4, 7 and 9-12 have been amended to depend on claim 13.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The closest prior arts, Singh et al., Hall and Imafidon et al., teach a multicomponent dry pet food with improved palatant pieces.  The prior arts, however, do not teach mixing a zero palatant level pieces with at least 5% to 40% elevated palatant level pieces.    


Claims 2-14 are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SUSAN T TRAN/Primary Examiner, Art Unit 1615